                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      GRETCHEN KEY,                                  Case No. 19-cv-03366-MMC
                                                         Plaintiff,                     ORDER GRANTING DEFENDANT'S
                                  8
                                                                                        MOTION TO DISMISS FIRST
                                                   v.                                   AMENDED COMPLAINT; AFFORDING
                                  9
                                                                                        PLAINTIFF LEAVE TO AMEND;
                                  10     BMW OF NORTH AMERICA, LLC,                     CONTINUING CASE MANAGEMENT
                                                                                        CONFERENCE
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant BMW of North America, LLC's ("BMW") "Motion to

                                  14   Dismiss Plaintiff Gretchen Key's First Amended Class Action Complaint Pursuant to Fed.

                                  15   R. Civ. P. 12(B)(6)," filed October 14, 2019. Plaintiff Gretchen Key ("Key") has filed

                                  16   opposition, to which BMW has replied. Having read and considered the papers filed in

                                  17   support of and in opposition to the motion, the Court rules as follows. 1

                                  18                                          BACKGROUND

                                  19          In the operative complaint, the First Amended Complaint ("FAC"), Key alleges the

                                  20   following, which, for purposes of the instant motion, the Court assumes true.

                                  21          BWM vehicles are "equipped with onboard diagnostic and data gathering

                                  22   equipment" that "gathers data from numerous data points and sensors" in the vehicles.

                                  23   (See FAC ¶ 8.) BMW "distributes to its dealerships diagnostic software and vehicle

                                  24   interface equipment" that are used by dealerships to "extract data" from vehicles, which

                                  25   data dealerships use "primarily" to "diagnos[e] the root cause of vehicle malfunctions and

                                  26   vehicle defects." (See FAC ¶ 9.) Data extracted by dealerships is "forwarded" to BMW,

                                  27
                                              1
                                  28              By order filed December 16, 2019, the Court took the matter under submission.
                                  1    which data BMW "collects and archives." (See FAC ¶ 10.)

                                  2           Key owns a 2008 BMW 750LI. (See FAC ¶ 35.) In December 2017, BMW

                                  3    published a "safety recall," in which it "offered to fix a problem with the electric door latch

                                  4    which could cause the latch to unexpectedly open while driving." (See FAC ¶ 36.) In

                                  5    July 2018, Key took her vehicle to Weatherford BMW for the "repairs set forth in the

                                  6    recall" and Weatherford BMW performed such repairs (see FAC ¶ 37); in so doing,

                                  7    Weatherford BMW "extracted diagnostic data" from the vehicle (see FAC ¶ 2).

                                  8           After the recall work was performed, Key "experienced a series of additional

                                  9    problems with the vehicle" (see FAC ¶ 2), and, on four occasions, took her vehicle to

                                  10   Weatherford BMW "complaining" about such problems, which she identified on those

                                  11   occasions as, respectively, "problems with the airbag light and driver's side power

                                  12   window," "problems with the door brakes," "problems with the door locks," and "light
Northern District of California
 United States District Court




                                  13   switch and sensor faults and front and rear sides" (see FAC ¶¶ 38-41). On the first three

                                  14   such occasions, Key attributed the problems to Weatherford BMW's "recall" work (see

                                  15   FAC ¶¶ 38-40) and, on the fourth such occasion, to either the recall work or repairs

                                  16   performed on the third such occasion (see FAC ¶ 41). On the first, second, and fourth

                                  17   such occasions, Weatherford BMW "extracted" data from Key's vehicle. (See FAC ¶¶ 38,

                                  18   39, 41.)

                                  19          Although Key "notified" Weatherford BMW that it had "damaged" her vehicle,

                                  20   Weatherford BMW "denied having caused any damage" and "refused to pay for the

                                  21   repairs." (See FAC ¶ 43.)2 Thereafter, in March 2019, Key, through counsel, contacted

                                  22

                                  23          2
                                                 BMW has requested, and Key does not object, that the Court take judicial notice
                                  24   of "repair orders" prepared by Weatherford BMW on each of the four occasions
                                       referenced above. (See Def.'s Req. for Judicial Notice Exs. A-E.) Said documents
                                  25   appear to indicate Weatherford BMW, with one exception, performed the repairs
                                       requested by Key at no charge, the one exception being the fourth of the above-
                                  26   referenced occasions, when Weatherford BMW determined Key's "light module" should
                                       be replaced, and the repair orders do not indicate such work was performed. (See id.) In
                                  27   light of such repair orders, as well as Key's allegation that Weatherford BMW and BMW
                                       "initially did pay for some of the repair work" (see FAC ¶ 2), the Court understands Key to
                                  28   be alleging Weatherford BMW refused to replace the light module at no cost to her.

                                                                                      2
                                  1    BWM to request it provide her "the data that BMW [was] in possession of relating to

                                  2    [Key's] vehicle," but BMW "refused, stating that 'a demand for production or a subpoena

                                  3    for production may only be issued in connection with pending litigation.'" (See FAC ¶ 44.)

                                  4           Key then took to the vehicle to an "independent repair facility," which was "unable

                                  5    to diagnose or repair the vehicle" because BMW did not "allow" it to "access all of the

                                  6    vehicle diagnostic data." (See FAC ¶ 45.) Key next took her vehicle to Concord BMW,

                                  7    which "identified a variety of electrical and other problems" and "performed repairs" for

                                  8    which it charged $1997.52, an amount Key paid. (See FAC ¶ 47.)

                                  9           As of August 30, 2019, the date on which Key filed the FAC, her vehicle "continues

                                  10   to experience problems that [she] attributes to the original recall repair." (See FAC ¶ 56.)

                                  11          Based on the above allegations, Key asserts against BMW two claims for relief,

                                  12   specifically, a claim under § 17200 of the California Business & Professions Code and a
Northern District of California
 United States District Court




                                  13   common law conversion claim. Both claims are based on BMW's alleged refusal in

                                  14   March 2019 to provide Key with the data Weatherford BMW had extracted from her

                                  15   vehicle. According to Key, such data "can reveal when the fault codes relating to the

                                  16   further damage were first detected," and that, "[i]f the fault codes were first detected while

                                  17   the vehicle was being serviced by Weatherford BMW, [Key] would be able to prove that

                                  18   Weatherford BMW caused the further damage while her BMW [v]ehicle was under

                                  19   warranty and [she] would be able to compel Weatherford BMW, if necessary by legal

                                  20   action, to pay for the expenses associated with repairing said further damage." (See

                                  21   FAC ¶ 50.)3

                                  22                                        LEGAL STANDARD

                                  23          Dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure "can be

                                  24   based on the lack of a cognizable legal theory or the absence of sufficient facts alleged

                                  25   under a cognizable legal theory." See Balistreri v. Pacifica Police Dep't, 901 F.2d 696,

                                  26   699 (9th Cir. 1990). Rule 8(a)(2), however, "requires only 'a short and plain statement of

                                  27
                                              3
                                  28              Key does not allege the time period during which her vehicle was under warranty.

                                                                                      3
                                  1    the claim showing that the pleader is entitled to relief.'" See Bell Atlantic Corp. v.

                                  2    Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P. 8(a)(2)). Consequently, "a

                                  3    complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

                                  4    allegations." See id. Nonetheless, "a plaintiff's obligation to provide the grounds of his

                                  5    entitlement to relief requires more than labels and conclusions, and a formulaic recitation

                                  6    of the elements of a cause of action will not do." See id. (internal quotation, citation, and

                                  7    alteration omitted).

                                  8           In analyzing a motion to dismiss, a district court must accept as true all material

                                  9    allegations in the complaint and construe them in the light most favorable to the

                                  10   nonmoving party. See NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir. 1986). "To

                                  11   survive a motion to dismiss, a complaint must contain sufficient factual material, accepted

                                  12   as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S.
Northern District of California
 United States District Court




                                  13   662, 678 (2009) (quoting Twombly, 550 U.S. at 570). "Factual allegations must be

                                  14   enough to raise a right to relief above the speculative level[.]" Twombly, 550 U.S. at 555.

                                  15   Courts "are not bound to accept as true a legal conclusion couched as a factual

                                  16   allegation." See Iqbal, 556 U.S. at 678 (internal quotation and citation omitted).

                                  17                                            DISCUSSION

                                  18          In her first claim, which, as noted, asserts a violation of § 17200, Key alleges

                                  19   BMW's failure to provide the data is "unfair" and "unlawful" (see FAC ¶¶ 75, 87) and that

                                  20   she has "lost money or property" as a result, specifically, the $1997.52 she paid Concord

                                  21   BMW for repairs (see FAC ¶ 54) and the data itself (see FAC ¶ 53). In her second claim,

                                  22   which, as noted, asserts a claim of conversion, Key alleges she owns the "data collected

                                  23   from [her vehicle]" (see FAC ¶ 105), which data BMW converted when it "refused to

                                  24   return [it] upon [Key's] demand" (see FAC ¶ 106).

                                  25          BMW argues Key has failed to allege facts to support a finding that, for purposes

                                  26   of § 17200, she lost money or property as a result of BMW's failure to provide to her the

                                  27   data extracted from her vehicle, see Cal. Bus. & Prof. Code § 17204 (limiting standing

                                  28   under § 17200 to persons who have "lost money or property as a result of the unfair
                                                                                       4
                                  1    competition") and that, for purposes of a conversion claim, she has failed to allege facts

                                  2    to support a finding that she has a property right in the extracted data, see Silvaco Data

                                  3    Systems v. Intel Corp., 184 Cal. App. 4th 210, 238 (2010) (holding "to state a claim for

                                  4    conversion, the plaintiff must identify some property in which [s]he had property rights

                                  5    with which the defendant could, and did, interfere").

                                  6           First, with regard to Key's payment to Concord BMW, BMW argues Key has failed

                                  7    to allege facts to support a finding such loss of money was "caused by" BMW's failure to

                                  8    provide the data. See Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 326 (2011)

                                  9    (holding plaintiff asserting § 17200 claim must show loss was "caused by" conduct

                                  10   plaintiff alleges to be in violation of § 17200). In the FAC, Key states she paid Concord

                                  11   BMW to "fix the problems with her vehicle that she alleges were caused by Weatherford

                                  12   BMW." (See FAC ¶ 54.) The FAC, however, includes no facts to support a finding that
Northern District of California
 United States District Court




                                  13   BMW played any role in the allegedly faulty work performed by Weatherford BMW, i.e.,

                                  14   no facts to show BMW caused the problems Key paid Concord BMW to fix. To the extent

                                  15   Key alleges a belief that the data will assist her in determining whether she has grounds

                                  16   to seek legal recourse against Weatherford BMW, such belief is speculative, and, in any

                                  17   event, even if the data could be used to support a claim against Weatherford BMW, Key

                                  18   cites no authority suggesting BMW can be said to have caused the claimed economic

                                  19   loss by reason of its having declined to assist Key in her efforts to determine if she has

                                  20   grounds to seek relief from Weatherford BMW. Accordingly, Key has failed to show she

                                  21   can base her § 17200 claim on her payment to Concord BMW.

                                  22          Next, BMW argues the data extracted from Key's vehicle does not constitute

                                  23   property in which she has an ownership interest. Under California law, "information is not

                                  24   property unless some law makes it so." See Silvaco, 184 Cal. App. 4th at 239. In other

                                  25   words, if "information" is not "made property by some provision of positive law, [it]

                                  26   belongs to no one." See id. at 239 n.22. Consequently, it "cannot be converted or

                                  27   stolen," see id., or, by logical extension, "lost" for purposes of § 17204. Here, Key cites

                                  28   no authority to support a finding that data extracted from vehicles is deemed property, let
                                                                                     5
                                  1    alone property of the vehicle owner, and, indeed, the only authority the Court has located

                                  2    would support a finding to the contrary. See, e.g., UCAR Technology (USA) Inc. v. Li,

                                  3    2018 WL 2555429, at *7 (N.D. Cal. June 4, 2018) (dismissing § 17200 claim where

                                  4    plaintiff alleged defendants had "erased" from plaintiff's computer "confidential and

                                  5    proprietary information," as plaintiff failed to show such "information" was "made property

                                  6    by some provision of positive law").4 Accordingly, Key has not shown she can base

                                  7    either her conversion claim or § 17200 claim on the asserted loss of such data.

                                  8                                          CONCLUSION

                                  9           For the reasons stated above, BMW's motion to dismiss is hereby GRANTED, and

                                  10   the First Amended Complaint is hereby DISMISSED.

                                  11          If Key wishes to file a Second Amended Complaint in an effort to cure the

                                  12   deficiencies identified above, she shall file such pleading no later than January 31, 2020.
Northern District of California
 United States District Court




                                  13          In light of the above, the Case Management Conference is hereby CONTINUED

                                  14   from January 24, 2020, to April 10, 2020, at 10:30 a.m. A Joint Case Management

                                  15   Statement shall be filed no later than April 3, 2020.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: January 13, 2020
                                                                                               MAXINE M. CHESNEY
                                  19                                                           United States District Judge
                                  20

                                  21

                                  22

                                  23          4
                                                In her opposition, Key cites a California statute and regulation that require
                                  24   automobile repair dealers to provide to a customer an invoice containing specified
                                       information and to retain a copy of the invoice. See Cal. Bus. & Prof. Code § 9884.8
                                  25   (providing invoice must, inter alia, "describe all service work done and parts supplied");
                                       Cal. Code Regs. tit. 16, § CCR § 3356(c) (providing invoice must, inter alia, "describe . . .
                                  26   [a]ll services and repairs, including any diagnostic or warranty repairs"); see also Cal.
                                       Bus. & Prof. Code § 9884.11 (providing dealers must retain invoices for three years,
                                  27   during which time specified government officials have right to inspect them). The cited
                                       statute and regulation, however, do not address who, if anyone, owns data extracted
                                  28   from a vehicle.

                                                                                     6
